Title: From Thomas Jefferson to the County Lieutenants of Dinwiddie and Essex, 5 February 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
Richmd. Febry. 5th. 1781.

I have received particular information that Richard Overby and Richard Wills two of Capt. Hardaway’s company of Militia of your county lately on duty below have deserted and carried off their arms; as they are triable by a Court-Martial of the Officers remaining in the field, I am to desire you to exert every effort to  have them taken and when taken to send them under guard to Cabbin point or wherever else the principal encampm[ent] shall be.
I am with much respect Sir Your most Obt.,

T. Jefferson

